Citation Nr: 1141806	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable rating prior to July 7, 2011 and in excess of 10 percent thereafter for service-connected disability of dislocation, fracture of the fourth finger (ring finger) of the right hand with instability and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to September 1975.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board notes that during the course of the appeal in an August 2011 rating decision, the Veteran was granted an increased disability rating of 10 percent for service-connected disability of dislocation, fracture of the fourth finger (ring finger) of the right hand with instability and degenerative joint disease, effective from July 7, 2011.

The Board notes that the above issue was remanded by the Board in June 2011 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.


FINDING OF FACT

The Veteran's dislocation, fracture of the fourth finger (ring finger) of the right hand with instability and degenerative joint disease, is at worst manifested by metacarpophalangeal (MCP) joint flexion limited to 75 degrees, proximal interphalangeal (PIP) joint flexion limited to 40 degrees, and distal interphalangeal (DIP) joint flexion limited to 60 degrees with additional painful motion. 


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for dislocation, fracture of the fourth finger (ring finger) of the right hand with instability and degenerative joint disease, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in March 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein. This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies. 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2009 letter provided this notice to the Veteran.

The Board observes that the March 2009 letter was sent to the Veteran prior to the June 2009 and August 2011 rating decisions.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the March 2009 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b) (2011), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

In June 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the Veteran to be afforded a new VA examination that would clarify the extent of the disability and comprehensively describe the manifestations properly attributed to the Veteran's in-service injury to his right ring finger.  The requested examination having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). VA examinations with respect to the issues on appeal were obtained in May 2009 and July 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011). 

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare- ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding Diagnostic Code 5216.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, hand disability ratings are applicable.  38 C.F.R. § 4.69.

The Veteran was initially granted service connection under 38 C.F.R. § 4.71a, Diagnostic Code 5230, which pertains to the limitation of motion for a ring or little finger and does not provide for a compensable rating.  Subsequently, in an August 2011 rating decision, the Veteran was granted an increased disability rating of 10 percent for dislocation, fracture of the fourth finger (ring finger) of the right hand with instability and degenerative joint disease and assigned an effective date of July 7, 2011.  The Veteran was granted the 10 percent disability rating under 38 C.F.R. 
§ 4.59

The Board notes that Diagnostic Code 5230, pertaining to limitation of motion of the ring or little finger, provides for a maximum noncompensable evaluation for both the major and minor hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).  Additional alternate Diagnostic Codes could be applicable with regard to the Veteran's right ring finger, including DC 5227 and DC 5155.  Under DC 5227, ankylosis of the ring or little finger is rated as noncompensable whether unfavorable or favorable.  See 38 C.F.R. § 4.71a, DC 5227.  A note following DC 5227 provides that in the case of ankylosis, consideration should be given as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  See 4.71a, DC 5227, Note.  Under DC 5155, amputation of the ring finger of either hand with metacarpal resection (more than one-half of the bone lost) warrants a 20 percent rating.  Amputation without metacarpal resection warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  

The Board acknowledges that the Veteran is currently diagnosed with degenerative joint disease and DC 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be DC 5227 (ankylosis of the right or little finger and DC 5230 (Limitation of motion of the right or little finger).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The Veteran's service-connected dislocation, fracture of the fourth finger (ring finger) of the right hand with instability and degenerative joint disease does not demonstrate the involvement of 2 or more major joints or 2 or more minor joint groups and as such DC 5003 is not applicable.

As noted, generally, a compensable rating for ring finger disability that does not involve any other digits requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155 (2010).  However, with any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A minimum compensable evaluation under 38 C.F.R. § 4.59 (for painful motion) may be in order when pain causes severe limitation of motion that is otherwise noncompensable.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In this instance the Veteran was assigned a 10 percent rating based on painful motion from July 7, 2011, the date of the Veteran's most recent VA examination.  However, as will be further explained below the Board finds that the symptomatology associated with the Veteran's right ring finger that was used to establish the 10 percent rating based on painful motion was essentially the same for the entire appeal period and as such the Board finds that the Veteran is entitled to a 10 percent rating for the entire appeal period.  

The Board notes that there are various private and VA examinations of record that pertain to the Veteran's right ring finger disability.  In this regard, a February 2009 private radiological report revealed fusiform soft tissue swelling surrounding the PIP joint of the fourth digit.  The DIP joint appeared normal, however, the head of the proximal phalanx was distorted and impacted on the shaft which was compatible with an old fracture now healed.  There was secondary relatively mild osteoarthritic change at that joint space.  

A May 2009 VA examination report noted that the Veteran reported constant pain, throbbing and aching, at the PIP joint which limited his work activities.  The Veteran noted moving in the finger laterally and stated that when it returned to a normal position it was always very painful.  The Veteran further noted that the joint does dislocate.  He stated that he had flare-ups almost every day.  The Veteran noted that the pain he experienced was limiting in both motion and strength.  The Veteran indicated that he could flex and extend the finger actively, and did not need passive motion, however it helped because otherwise it took him longer to do it actively.  The constant pain caused him to seek alternative employment because his traditional work as a heavy equipment operator was now too difficult.  He noted that he wears a glove while working to protect his hand.  Upon examination there was no warmth or erythema of the right hand.  There was tenderness to palpation of the fourth finger at the MCP and PIP joints, but not at the DIP joint.  Additionally there was edema in the fourth finger PIP joint and there was tenderness with light pressure at the PIP joint anteriorly-posteriorly and laterally.  The pain of the fourth finger caused minimal limitation of motion for the third and fifth fingers, but they were otherwise normal.  MCP joints on all fingers indicated flexion to 85 degrees, extension to 0 degrees.  Fourth finger flexion at the PIP joint was to 40 degrees, extension to 0 degrees, with pain throughout the motion which was repeated 3 times and each was done hesitantly.  Passive motion was necessary for complete extension after first motion.  There was 10 degrees of active flexion at the DIP joint, with pain present at the PIP joint with this motion.  The fourth digit had 12 degrees of lateral deformity at the PIP joint as well as crepitus.  Mild mediolateral stress increased pain at this joint with instability noted.  The Veteran was able to grip with only first digit and thumb.  Veteran could approximate thumb to all digits, but there was hesitation with the fourth digit.  The Veteran was not able to approximate third, fourth, and fifth digits to palm due to pain in fourth digit.  Veteran demonstrated a weak handshake and grip.  The Veteran was diagnosed with dislocation, fracture of the fourth finger right hand with instability and degenerative joint disease.  

Evidence associated with the claims file after the June 2009 rating decision included a June 2009 medical report from Dr. J.C. who indicated that the Veteran reported an onset of locking of the right ring finger over 10 years ago, which the Veteran believed might be related to the in-service finger injury.  Upon examination it was revealed that the Veteran exhibited a range of motion in the ring finger of MCP joint flexion to 75 degrees, extension to 5 degrees; PIP joint flexion to 90 degrees, extension to 15 degrees; DIP joint flexion to 60 degrees and extension to 0 degrees.  Dr. J.C. diagnosed stenosing tenosynovitis ["trigger finger" manifested by pain and locking, see The MERCK Manual (Noninfectious Tenosynovitis, Online Ed.)] of the right ring finger that bore no relation to the in-service dislocation of the finger.

However, in another June 2009 medical report, Dr. J.C. diagnosed traumatic arthritis of the right ring finger proximal interphalangeal joint "due to an old injury."  Again upon examination it was revealed that the Veteran exhibited a range of motion in the ring finger of MCP joint flexion to 75 degrees, extension to 5 degrees; PIP joint flexion to 90 degrees, extension to 15 degrees; DIP joint flexion to 60 degrees and extension to 0 degrees.

In a December 2009 medical report, Dr. B.L. diagnosed chronic pain of the right ring finger due to posttraumatic degenerative arthritis.  Dr. B.L. then noted that if the Veteran dislocated or fractured his proximal interphalangeal joint in service, there was no doubt that the clicking and arthritic changes with resulting pain were due to the original injury.  Upon examination the Veteran presented with mild chronic swelling at the PIP joint in the ring finger and exhibited a 5 degree extensor lag, with MCP joint range of motion of 0 to 85 degrees; PIP joint was 10 to 90 degrees; DIP joint was 0 to 60 degrees.  

In a March 2010 private treatment report, Dr. J. M., diagnosed the Veteran with right hand fourth digit early post-traumatic arthrosis of the PIP joint.  The Veteran reported pain and swelling in his fourth digit as well as snapping and popping about the DIP joint of the fourth digit.  Upon examination the Veteran exhibited approximately 2 degrees of terminal extension of the PIP joint of the fourth digit.

In the most recent examination report, the July 2011 VA examination report, the Veteran complained of pain, stiffness and lack of range of motion in his right ring finger and further stated that when the daily flare-ups occurred the pain increased to 11 or 12 out of 10and the range of motion decreased.  Upon examination the Veteran was able to oppose the pad surface of the index, middle ring, and small finger to his thumb.  Right ring finger MCP joint range of motion was 0 degrees extension and 90 degrees flexion; PIP joint range of motion was 25 degrees with extensor lag and PIP flexion to 80 degrees.  The PIP extensor lag of ring finger was correctable to 5 degrees of extension but was limited by pain.  Passive PIP flexion of the ring finger was to 90 degrees but was limited by pain.  Ring finger DIP joint motion is 0 to 60 degrees.  When the Veteran attempted to make a full fist there was a 1 cm gap between the tip of the ring finger and the proximal transverse crease of the palm.  The Veteran had decreased strength for pushing, pulling, and twisting.  There was no locking in the finger, although there was swelling of the PIP joint.  There were three repetitive attempts at flexion and extension of the PIP joint but it was noted that the patient experienced pain immediately on first attempt.  He had decreased range of motion in the PIP joint by 10 degrees following repetitive motion.  There was no change in range of motion, fatigue, or pain of the DIP joint and MCP joint of the ring finger upon repetitive motion.  The examiner stated that he was unable to determine with any degree of certainty what the additional functional impairment was following three attempts of repeated flexion and extension of the right ring finger because the Veteran withdrew and refused another examination.  X-rays taken in conjunction with the VA examination revealed that the Veteran had mild arthritis in the PIP joint of the right ring finger.  The Veteran was diagnosed with right ring finger PIP joint arthritis status post dislocation.  The examiner specifically noted that the Veteran's arthritis was related to the Veteran's in-service dislocation.

The Veteran has consistently reported continued complaints of pain in his right ring finger.  His statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994)(noting competent lay evidence requires facts perceived through the use of the five senses).  These statements must be viewed in conjunction with the objective medical evidence as required by the rating criteria and are given greater probative value as it comports with the rating criteria.

Based upon the foregoing, the objective medical evidence does not show that the Veteran's right ring finger disability meets the criteria for a compensable rating under DC 5230, DC 5227, or DC 5155.  See 38 C.F.R. § 4.71a, DCs 5156, 5227, and 5230.  As noted, DC 5230 does not allow for a compensable rating.  Additionally, the aforementioned range of motion findings clearly demonstrate that his right ring finger is not fixed or immobile.  In this regard, the Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Further, the evidence does not show limitation of motion of the other digits or interference with the overall function of the hand warranting an additional evaluation.  See 38 C.F.R. § 4.71a, DC 5227.  Furthermore, in reviewing the records, the Veteran's right ring finger disability cannot be considered equivalent to amputation, he still has his ring finger and he still has function in all parts of the finger, even if he does have pain on use and limited motion as explained above.  See 38 C.F.R. § 4.71a, DC 5156.

That does not, however, end the inquiry.  The Veteran is seeking a higher rating and the issue of the evaluation to be assigned to all manifestations of the service-connected disability is reasonably raised in the record.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  A rating must be based on an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  In this regard, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  As previously noted, the Veteran is currently assigned a 10 percent rating pursuant to 38 C.F.R. § 4.59 for painful motion.  However that Veteran is only assigned that rating effective July 7, 2011, the date of the most recent examination.  Upon consideration of all of the above, the Board finds that the Veteran's symptomatology regarding his right ring finger disability has essentially remained the same for the entire appeal period and as such the Board finds that the Veteran should be assigned a 10 percent, but no greater, rating pursuant to 38 C.F.R. § 4.59, for the entire appeal period.  

For the reasons set forth above, the Board finds that the evidence of record supports the assignment of a 10 percent rating for the entire appeal period for the Veteran's service-connected disability of dislocation, fracture of the fourth finger (ring finger) of the right hand with instability and degenerative joint disease.

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability of dislocation, fracture of the fourth finger (ring finger) of the right hand with instability and degenerative joint disease with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Under the above circumstances, the Board finds that the evidence is in favor of the Veteran's claim for an increased rating for his service-connected disability of dislocation, fracture of the fourth finger (ring finger) of the right hand with instability and degenerative joint disease, for the entire appeal period but, as discussed above, a preponderance of the evidence is against a higher rating than the one assigned herein.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to a 10 percent rating, but not higher, for the entire appeal period, for service-connected disability of dislocation, fracture of the fourth finger (ring finger) of the right hand with instability and degenerative joint disease is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


